office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 mhbeker postn-138785-12 uilc date october to holly l mccann chief excise_tax program from frank boland chief branch office of the associate chief_counsel passthroughs special industries third party communication none date of communication not applicable subject seaplane exemption to the air transportation excise_taxes this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issues whether sec_4261 of the internal_revenue_code code exempts from the taxes imposed by sec_4261 amounts paid for air transportation by seaplane in the circumstances described below conclusions sec_4261 does not exempt from the taxes imposed by sec_4261 amounts paid for air transportation by seaplane in the circumstances described below facts an air transportation services provider provider offers air transportation within the united_states by seaplane from a seaplane base base all flights offered by provider either originate from or return to base all flights offered by provider takeoff and land on water base received financial assistance from the airport and airways trust fund in year sec_1 and base did not receive financial assistance from the airport and postn-138785-12 airways trust fund in year sec_4 and the places other than base at which provider takes off and lands have never received such financial assistance law and analysis sec_4261 of the code imposes a tax on the amount_paid for the taxable_transportation of any person taxable_transportation is defined in sec_4262 to generally include transportation by air that begins and ends in the united_states sec_4261 provides that the tax is paid_by the person making the payment subject_to tax and sec_4291 provides that the tax is collected by the person receiving the payment sec_4261 domestic_segment tax imposes a tax on amounts paid for each domestic_segment of taxable_transportation a domestic_segment is defined in sec_4261 as any segment consisting of one takeoff and one landing and which is taxable_transportation sec_4261 exempts from the taxes imposed by sec_4261 amounts paid for any air transportation by a seaplane with respect to any segment consisting of a takeoff from and a landing on water but only if the places at which such takeoff and landing occur have not received and are not receiving financial assistance from the airport and airways trust fund under sec_4261 amounts paid for air transportation are exempt from the taxes imposed by sec_4261 only if the air transportation is provided on a seaplane the seaplane takes off from water the seaplane lands on water the places at which the takeoff and landing occur have not received financial assistance from the airport and airways trust fund and the places at which the takeoff and landing occur are not receiving financial assistance from the airport and airways trust fund if any of the five conditions described above are not satisfied then amounts paid for the air transportation are not exempted by sec_4261 from the taxes imposed by sec_4261 you asked whether amounts paid for air transportation described in the facts above are exempt from the taxes imposed by sec_4261 amounts paid for air transportation described above and provided during year sec_1 and are not exempt from the taxes imposed by sec_4261 because base received financial assistance from the airport and airways trust fund during those years thus condition described above is not satisfied amounts paid for air transportation provided during year sec_4 and are also not exempt from the taxes imposed by sec_4261 because base received financial assistance in year sec_1 and thus condition described above is not satisfied because all five sec_4261 conditions are not satisfied postn-138785-12 in year sec_1 and amounts paid for air transportation during those years are not exempted by sec_4261 from the taxes imposed by sec_4261 please call michael beker at if you have any further questions
